DETAILED ACTION
In response to communication filed on 8/8/2022.
Claims 1-20 are pending.
Claims 1-3,7-10,14-17, and 20 are rejected.
Claims 4-6,11-13,18, and 19 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 8/8/2022. Claims 1-20 were amended and claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3,7-10,14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IEEE (“P802.15.4z Draft Standard for Low-Rate Wireless Networks, Amendment: Enhanced Ultra-Wide Band (UWB) Physical Layers (PHYs) and Associated Ranging Techniques”)(I1 hereafter).

Regarding claims 1 and 15, I1 teaches an initiator device (i.e. controller)[page 18; refer Fig. 11] in a wireless communication system [page 18, Fig. 11], the initiator device comprising: 
a processor (it is inherent that a controller device would comprise of a processor)[page 18 lines 18-20] configured to identify at least one ranging round [page 53, section 7.4.4.39, lines 21-22, refer Fig. 41 “Number of active ranging rounds”] used for ranging ancillary information exchange (i.e. ranging information exchanged between devices participating in ranging exchange)[page 11, section 6.9.7.2., lines 33-35], the at least one ranging round following a ranging control message (RCM)(an RCM is sent at the beginning of a first active Ranging Round (i.e. before the at least one ranging round) in a Ranging Block)[page 21, section 6.9.8.1, lines 19-21]; and 
a transceiver operably coupled to the processor (it is inherent that a controller device that transmits and receives messages has a transceiver)[page 18, lines 18-20, refer Fig. 11], the transceiver configured to transmit, to a responder device (i.e. controlee device)[page 18; refer Fig. 11], ranging ancillary information during the at least one ranging round based on the RCM [page 20, lines 25-29][page 21, lines 1-9].  

Regarding claims 2 and 16, I1 teaches the RCM includes an advanced ranging control information element (ARC IE) [page 18, section 6.9.8, lines 2-6] indicating that the at least one ranging round is used for the ranging ancillary information exchange (the ARC IE can identify the ranging mode, schedule mode, and number of active ranging rounds) [page 52, section 7.4.4.39, lines 22-24][refer Fig. 41].  

Regarding claims 3 and 17, I1 teaches the ARC IE includes a field (i.e. Ranging Mode field) indicating a use of one or more ranging rounds following the ARC IE [page 52, section 7.4.4.39, Fig. 41; Ranging Mode][page 53 lines 3-4], and the field includes one of values respectively corresponding to a one-way ranging (OWR), a single-sided two-way ranging (SS-TWR), a double-sided two-way ranging (DS-TWR), and the ranging ancillary information exchange [page 53, section 7.4.4.39, Table 7].  

Regarding claims 7 and 20, I1 teaches the transceiver is further configured to transmit, to the responder device, the RCM including information associated with the ranging ancillary information exchange in case that the initiator device is a controller device [page 18; Fig. 11; Ranging Control Message][page 21, lines 8-9].  

Regarding claim 8, I1 teaches responder device (i.e. controlee device)[page 18, Fig. 11] in a wireless communication system [page 18, Fig. 11], the responder device comprising: 
a processor (it is inherent that a controlee device would comprise of a processor to be managed by a controller)[page 18 lines 16-17] configured to identify at least one ranging round [page 53, section 7.4.4.39, lines 21-22, refer Fig. 41 “Number of active ranging rounds”] used for ranging ancillary information exchange (i.e. ranging information exchanged between devices participating in ranging exchange)[page 11, section 6.9.7.2., lines 33-35], the at least one ranging round following a ranging control message (RCM) (an RCM is sent at the beginning of a first active Ranging Round (i.e. before the at least one ranging round) in a Ranging Block)[page 21, section 6.9.8.1, lines 19-21]; and 
a transceiver operably coupled to the processor (it is inherent that a controlee device that transmits and receives messages has a transceiver)[page 18, lines 27-30, refer Fig. 11], the transceiver configured to receive, from an initiator device (i.e. controller device)[page 18, Fig. 11], ranging ancillary information during the at least one ranging round based on the RCM [page 20, lines 25-29][page 21, lines 1-9].  

Regarding claim 9, I1 teaches the RCM includes an advanced ranging control information element (ARC IE) [page 18, section 6.9.8, lines 2-6] indicating that the at least one ranging round is used for the ranging ancillary information exchange (the ARC IE can identify the ranging mode, schedule mode, and number of active ranging rounds) [page 52, section 7.4.4.39, lines 22-24][refer Fig. 41].  

Regarding claim 10, I1 teaches the ARC IE includes a field (i.e. Ranging Mode field) indicating a use of one or more ranging rounds following the ARC IE [page 52, section 7.4.4.39, Fig. 41; Ranging Mode][page 53 lines 3-4], and the field includes one of values respectively corresponding to a one-way ranging (OWR), a single-sided two-way ranging (SS-TWR), a double-sided two-way ranging (DS-TWR), and the ranging ancillary information exchange [page 53, section 7.4.4.39, Table 7].  

Regarding claim 14, I1 teaches the transceiver is further configured to transmit, to the responder device, the RCM including information associated with the ranging ancillary information exchange in case that the initiator device is a controller device [page 18; Fig. 11; Ranging Control Message][page 21, lines 8-9].

Allowable Subject Matter
Claims 4-6,11-13,18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  transmit, to the responder device via a ranging ancillary information message counter and type IE (RAICT IE), information indicating a sequence number of a medium access control (MAC) frame and information indicating a number of ranging ancillary data frames remaining to complete transmission of the ranging ancillary information, during the ranging ancillary information exchange.

Response to Arguments
Applicant’s arguments with respect to claims 1,8, and 15 have been considered but are moot because the new ground of rejection in response to the amendments to the claims does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Given the broadest reasonable interpretation of the claim language, as required by MPEP 2111, ranging ancillary information can be interpreted as any type of ranging information that provides support for activities or operations, such as particular communications defined as one way, two way ranging, etc., such as those taught by IEEE as note in the above rejection.  Without any specific limitations within the claim language to what comprises of with regards to ranging ancillary information, the term will be given its broadest reasonable interpretation within the same field of endeavor. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Ryan Kavleski
/R. K./
Examiner, Art Unit 2412





/JAMAL JAVAID/Primary Examiner, Art Unit 2412